FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 17-0700

 WELLS FARGO BANK, N.A., AS
 SUCCESSOR TRUSTEE TO CHASE
 BANK OF TEXAS, N.A., FOR THE
                                                 §
 REVOCABLE TRUST
                                                 §
 ESTABLISHED BY ANGELA                                                          Dallas County,
                                                 §
 LEIGH SIMPSON STARRETT BY
                                                 §
 AGREEMENT DATED                                                                    5th District.
                                                 §
 SEPTEMBER 8, 1999
                                                 §
 v.
 ANGELA LEIGH MILITELLO
 F/K/A ANGELA LEIGH SIMPSON
 STARRETT



                                                                                 August 31, 2018

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                       (Justice Johnson not sitting)

                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, WELLS FARGO BANK, N.A., AS SUCCESSOR
 TRUSTEE TO CHASE BANK OF TEXAS, N.A., FOR THE REVOCABLE TRUST
 ESTABLISHED BY ANGELA LEIGH SIMPSON STARRETT BY AGREEMENT DATED
 SEPTEMBER 8, 1999, pay all costs incurred on this petition.
                                                                                FILE COPY




       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 12th day of October, 2018.



                                                Blake A. Hawthorne, Clerk

                                                By Monica Zamarripa, Deputy Clerk